Exhibit 10.8

NORTH CAROLINA

EMPLOYMENT AGREEMENT

ALAMANCE COUNTY

THIS EMPLOYMENT AGREEMENT (hereinafter the “Agreement”) is made as of the 27th
day of May 2008, between CHRISTOPHER B. REDCAY (hereinafter “Employee”), a
resident of Alamance County, North Carolina and MIDCAROLINA BANK, a commercial
bank formed under the laws of the State of North Carolina and having its
principal place of business in Alamance County, North Carolina (hereinafter
“Bank” or “Employer”).

WITNESSETH:

WHEREAS, the Employee is employed as Senior Vice President and Chief Financial
Officer of the Bank; and

WHEREAS, during the performance of his duties for the Bank, the Employee has
access to proprietary and confidential information and know-how of the Bank
relating to its customers, its operations, and its strategic plans; and

WHEREAS, the Employee recognizes and understands that the Employee’s employment
creates a relationship of confidence and trust with respect to the Bank’s
proprietary and confidential information; and

NOW, THEREFORE, in consideration of the mutual promises below, the parties agree
as follows:

1. Employment. The Bank hereby employs the Employee, and the Employee hereby
accepts employment with the Bank, for the term set forth in Section 2 below, in
the position and with the duties and responsibilities set forth in Section 3
below, and upon the other terms and conditions hereinafter stated.



--------------------------------------------------------------------------------

2. Term. The term of this Agreement commenced on May 27, 2008, and shall
continue until terminated as provided in Section 14 hereof.

3. Position; Duties; Extent of Services.

(a) Position; Duties. The Employee shall serve as Senior Vice President and
Chief Financial Officer. In this position, the Employee serves at the will of
the Board and shall have such responsibilities, duties and authority as are
appropriate to his position and as may be assigned to him from time to time by
the Board of Directors of the Bank. The Employee shall perform faithfully and
diligently his duties on behalf of the Bank and shall conduct himself at all
times in such a manner as to maintain the good reputation of the Bank.

(b) Extent of Services. Except as noted in this Section 3(b), during his
employment hereunder, the Employee shall devote his full time and undivided
attention during normal business hours to the business and affairs of the Bank
and its affiliates.

4. Compensation. In consideration of the services to be rendered by the Employee
to the Bank and in consideration of the Employee’s other covenants hereunder,
the Employee will receive the compensation provided on Exhibit A, payable at
such intervals as may be established by the Bank from time to time for payments
to its employee generally, which compensation shall be subject to adjustment
from time to time in the Board’s discretion. In no event shall the Bank be
obligated to pay the compensation provided in this Section 4 after termination
of Employee’s employment for any reason.

 

2



--------------------------------------------------------------------------------

5. Employee Benefits. The Employee will be entitled to participate, in
accordance with the provisions thereof, in the employee benefit plans made
available by the Bank to its employees generally. In addition, in recognition of
his position, Employee shall receive the benefits provided on Exhibit A, which
benefits shall be subject to adjustment from time to time in the Board’s
discretion.

6. Expenses. The Employee shall be entitled to receive reimbursement by the Bank
for all reasonable out-of-pocket expenses incurred by the Employee in connection
with the performance of his services hereunder. The Employee’s right to
reimbursement hereunder shall, however, be subject to such policies and
procedures as may be established by the Bank from time to time for its senior
level employees, which policies and procedures may include advance approval with
respect to any particular expenditure.

7. Definitions.

(a) The “Restricted Period” shall mean a period of two years immediately
following the date that Employee’s employment with the Bank ends for any reason,
whether voluntarily or involuntarily. Employee acknowledges and agrees that the
two year period is reasonable and appropriate to meet the limited purposes of
this Agreement.

(b) The term “Restricted Area” shall mean the following areas in North Carolina:

(i) Alamance and Guilford Counties;

(ii) Alamance, Guilford and all counties contiguous with Alamance or Guilford
County; and

(iii) The area within a 15-mile radius of any full-service banking office of the
Bank as of the date on which the Employee’s employment with the Bank terminates.

 

3



--------------------------------------------------------------------------------

(c) The term “Confidential Information” shall mean: information about (i) the
business and financial operations of the Bank or any of its affiliates, (ii) the
customers or prospective customers of the Bank or any of its affiliates;
(iii) the products, processes, techniques, research data, and strategies of the
Bank or its affiliates, (iv) any trade secrets, discoveries, or improvements to
the processes or products of the Bank or any of its affiliates. Confidential
Information shall not include information to the extent that the same: (i) is
now in, or later enters, the public domain through no fault of Employee,
(ii) was known to Employee prior to the disclosure by the Bank or any of its
affiliates, customers or suppliers, or any entity with which the Bank then has
an agreement to hold confidential certain information provided by such entity,
and such knowledge can be supported by written documentation supplied by
Employee, or (iii) was rightfully obtained by Employee from a third party in
rightful possession of such information other than from any of the Bank’s
affiliates, customers or suppliers, or any entity with which the Bank then has
an agreement to hold confidential certain information provided by such entity,
during Employee’s employment by the Bank.

(d) The term “Covered Entities” shall mean (i) the Bank, and any of its
affiliates, and (ii) any customers or suppliers of the Bank or any of its
affiliates, with respect to Confidential Information of such customer or
supplier which the Employee acquires through the Bank or one of its affiliates,
or (iii) any other entity which the Bank has entered into agreements to hold
confidential certain information provided by such entity with respect to such
information.

(e) The term “Competitive Activity” shall mean:

(i) securing deposits for any Financial Institution from any person residing in,
or business operating in, the Restricted Area.

 

4



--------------------------------------------------------------------------------

(ii) providing Financial Products or Service on behalf of any Financial
Institution for any person residing in, or business operating in, the Restricted
Area; or

(iii) assisting (other than through the performance of ministerial or clerical
duties) any Financial Institution in providing Financial Products or Services to
any Person residing in the Restricted Area; or

(iv) inducing or attempting to induce any Person who was a Customer of the Bank
at the date of the Employees’ termination of employment to seek the same
financial products or services from another bank, savings association or other
institution the business of which is engaging in activities that are financial
in nature.

(f) The term “Financial Institution” means any bank, savings association, or
bank or savings association holding Company, or any other institution, the
business of which is engaging in activities that are financial in nature or
incidental to such financial activities as described in section 4(k) of the Bank
Holding Company Act of 1956, other than the Bank or one of its affiliated
corporations.

(g) “Financial Product or Service” means any product or service that a Financial
Institution or a financial holding Company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Bank or one of its affiliated corporations on the date of the Employee’s
Termination of Employment, including but not limited to banking activities and
activities that are closely related and a proper incident to banking.

 

5



--------------------------------------------------------------------------------

(h) “Customer” shall mean any person or business with whom the Bank had a
depository and/or loan relationship as of the date of the Employee’s termination
of employment.

(i) “Change in Control” shall mean any of the following, each of which shall be
construed in a manner that is consistent with the definition of a “change in
control event” for purposes of Internal Revenue Code Section 409A and the
Regulations thereunder:

(a) Change in Ownership: The date of acquisition by a person or by persons
acting as a group of capital stock of the Bank or of MidCarolina Financial
Corporation (herein “MFC”), which when added to the stock already owned by that
person or the persons acting as a group, constitutes more than 50% of the fair
market value or more than 50% of the total voting power of the Bank or of MFC;
provided that the person or persons acting as a group did not own more than 50%
of the fair market value or total voting power of the Bank or MFC, respectively,
prior to such acquisition.

For purposes of determining whether there has been a change in ownership,
persons shall not be considered to be acting as a group simply because they
purchase or own stock at the same time or as a result of the same public
offering. Persons will be considered to be acting as a group if they are owners
of a corporation which enters into a merger, consolidation, purchase of stock or
similar business transaction with the Bank or MFC. If a person is a shareholder
of the Bank or MFC and also of the other corporation that enters into business
transaction with the Bank or MFC, respectively, he shall be treated as acting as
a group only with respect to the ownership of the Bank or MFC and not with
respect to the ownership interest in the other corporation.

 

6



--------------------------------------------------------------------------------

(b) Change in Board Composition: The date a majority of the members of MFC’s
Board of Directors are replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of MFC’s
Board of Directors prior to the date of the appointment or election.

(c) Change in Ownership of Assets: The date a person or persons acting as a
group acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition) assets of the Bank that have a total gross fair
market value exceeding 50% of the total fair market value of all of the assets
of the Bank, determined immediately before such acquisition or acquisitions;
provided that the acquirer is not a related person as defined in Regs. § 1.
409A-3(i)(5)(vii)(B). Gross fair market value of the assets shall be determined
without regard to any liabilities associated with such assets.

Persons will not be considered to be acting as a group solely because they
acquire assets of the Bank at the same time; however, persons will be considered
to be acting as a group if they are owners of a corporation which enters into a
merger, consolidation, purchase of assets or similar business transaction with
the Bank or MFC. If a person, including an entity shareholder, owns stock in
both corporations that enter into a merger, consolidation, purchase or
acquisition of assets or similar transaction, the

 

7



--------------------------------------------------------------------------------

shareholder shall be considered as acting as a group with other shareholders
only to the extent of the ownership of the corporation before the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.

(j) “Termination for Cause” shall be defined for these purposes as:

(i) A determination by the Board that Employee has breached or failed to
perform, in any material respect, any of his duties of employment or the terms
of this Agreement. Employee may cure the breach, if curable, within a period of
ten (10) business days after the Bank has given written notice of such breach to
Employee, unless the Bank has given written notice to Employee on a previous
occasion of the same or a substantially similar breach;

(ii) The violation by Employee of the rules and regulations governing the Bank
promulgated by the Federal Deposit Insurance Corporation or the North Carolina
State Banking Commission, or any other legal duty, which violation results in
damage to the Bank or its reputation;

(iii) The suspension of Employee from office or temporary prohibition of
Employee from participating in the conduct of the affairs of the Bank pursuant
to the direction of the North Carolina State Banking Commission or the Federal
Deposit Insurance Corporation;

(iv) Conviction of a felony or a misdemeanor determined by the Board of
Directors to involve morale turpitude;

 

8



--------------------------------------------------------------------------------

(v) Employee’s willful misconduct (including chronic substance abuse) or other
conduct which is materially detrimental to the business prospects of the Bank or
which has had or is likely to have a materially adverse effect on the Bank’s
business or reputation.

(vi) Employee’s committing fraud, misappropriation or embezzlement in the
performance of the Employee’s duties as an employee of the Bank, or its
affiliates; or

(vii) neglect of duties for which employed or misconduct in the performance of
duties for which employed, all such facts to be determined in good faith by the
Board of Directors of the Bank.

(k) “Good Reason” means:

(i) a material reduction in the Employee’s base compensation;

(ii) a material reduction in the Employee’s authority, duties or
responsibilities;

(iii) a material reduction in the budget over which the Employee has authority;

(iv) a material change in the geographic location at which the Employee must
perform services; or

(v) any other action or inaction that constitutes a material breach by the Bank
of any employment agreement between the Bank and the Employee;

Provided, however, the Employee shall be required to give written notice to the
Bank of the occurrence of the applicable event described in this Section 7(k)
within sixty (60) days

 

9



--------------------------------------------------------------------------------

of the initial occurrence of the event, and the Bank shall have a period of
thirty (30) days from the receipt of the notice to remedy the matter. If the
Employee fails to give such notice or if the event is so remedied, there shall
not be Good Reason.

8. Covenant Not to Compete.

Employee shall have access to Confidential Information during his employment
with the Bank. To protect adequately such Confidential Information, Employee
agrees as follows:

(a) During the term of his employment with the Bank, Employee shall not perform
work for himself or for any other person, entity or business, which is engaged
in Competitive Activity without the prior written consent of the Chairman of the
Board of Directors of the Bank after full disclosure, regardless of whether
Employee is compensated for that work or not; and

(b) If, during the two year period immediately following a Change in Control,
Employee’s employment with the Bank ends as a result of: (i) involuntary
termination by the Bank except a Termination for Cause, or (ii) voluntary
termination by Employee for Good Reason, then the Bank shall have no obligation
to pay the compensation provided in Section 4 (exhibit A) above beyond the date
of termination. However, the Bank agrees to pay Employee the Special
Consideration provided in Section 11 below, and Employee agrees that, during the
Restricted Period and within the Restricted Area, he will not, directly or
indirectly, engage in Competitive Activity, whether as an owner, advisor,
employee, officer, director, manager, consultant, representative, agent,
independent contractor or otherwise.

(c) If, during the two year period immediately following a Change in Control,
Employee’s employment with the Bank ends as a result of voluntary termination by
Employee

 

10



--------------------------------------------------------------------------------

without Good Reason, then the Board of Directors of the Bank may, in its sole
discretion, elect whether the termination event triggers the Covenant Not to
Compete in Section 8(b). In no event shall the Bank have any obligation to pay
the compensation provided in Section 4 (exhibit A) above beyond the date of
termination. However, should the Board of Directors of the Bank elect to trigger
the Covenant Not to Compete in Section 8(b), the Bank agrees to pay Employee the
Special Consideration provided in Section 11 below.

(d) If there has been no Change in Control within the preceding two years and:
(i) Employee’s employment is involuntarily terminated by the Bank, or
(ii) Employee voluntarily quits his employment, then the Board of Directors of
the Bank may, in its sole discretion, elect whether the termination event
triggers the Covenant Not to Compete in Section 8(b). In no event shall the Bank
have any obligation to pay the compensation provided in Section 4 (exhibit A)
above beyond the date of termination. However, should the Board of Directors of
the Bank elect to trigger the Covenant Not to Compete in Section 8(b), the Bank
agrees to pay Employee the Special Consideration provided in Section 11 below.
Should the Bank not elect to trigger this Covenant Not to Compete, the Bank
shall have no obligation to pay the Special Consideration provided in Section 11
below.

The parties acknowledge and agree that given the nature of Employer’s business
and Employee’s access to Employer’s proprietary, trade secret and other
Confidential Information, the scope of the covenants and the associated time and
territory restrictions, which were arrived at as a result of arms-length
bargaining, are reasonable and appropriate for the protection of Employer’s
legitimate business interests. Employee hereby waives the right to assert that
any such restriction is unreasonable.

 

11



--------------------------------------------------------------------------------

It is the desire and intent of the parties that the provisions of this Section 8
shall be enforced to the fullest extent permitted under the laws and public
policies of each jurisdiction in which enforcement is sought. Accordingly, if
any particular portion of this Section 8 shall be adjudicated to be invalid or
unenforceable, such adjudication shall apply only with respect to the operation
of that portion in the particular jurisdiction in which such adjudication is
made, and all other portions shall continue in full force and effect. Nothing in
this Agreement shall be construed to prevent Employee from, or require the
Bank’s consent for: (i) investing personal assets in businesses in such form or
manner that will not require any services on the part of Employee in the
operation or the affairs of the companies in which such investments are made and
in which Employee participation is solely that of an investor; or
(ii) purchasing securities in any corporation whose securities are listed on a
national securities exchange or regularly traded in the over-the-counter market,
provided that Employee at no time owns, directly or indirectly, in excess of one
percent (1%) of the outstanding stock of any class of any such corporation
engaged in a business competitive with that of the Bank.

9. Confidentiality.

To protect adequately the Bank’s Confidential Information, in addition to the
Covenant Not to Compete set forth herein, Employee agrees as follows:

(a) During the term of his employment with the Bank and forever thereafter,
Employee will diligently protect against unauthorized disclosure and, except as
may be necessary in the ordinary course of Employee’s employment with the Bank,
will not disclose any Confidential Information of the Bank or its affiliates.
Employee agrees that he will not copy any such information or materials or
divulge the same or any part thereof to any other

 

12



--------------------------------------------------------------------------------

person, firm, corporation or organization, or use such information or materials,
either for himself or for the benefit of any third party, whether in competition
with the Bank or otherwise, except as necessary in the ordinary course of
Employee’s employment by the Bank.

(b) Upon the termination of Employee’s employment, for whatever reason, or upon
the prior demand of the Bank, Employee shall immediately return to the Bank all
Confidential Information and materials described above then in Employee’s
possession or control.

10. Non-Inducement of Employees. During Employee’s employment hereunder, and for
a period of two (2) years thereafter, Employee shall not, directly or
indirectly, induce or aid others to induce an employee of Employer to leave the
employ of Employer or in any way interfere with the relationship between
Employer and an employee of Employer.

11. Special Consideration.

“Special Consideration” is defined as a sum equal to two times the Employee’s
Average Annual Total Cash Compensation. The term “Annual Total Cash
Compensation” means the sum of Employee’s base salary (prior to reduction for
pre-tax deferrals made under Employer’s 401(k) plan or cafeteria plan) plus cash
bonuses awarded during the measuring period. Average Annual Total Cash
Compensation shall be computed by adding the Total Cash Compensation for each of
the three calendar years immediately preceding the calendar year in which the
termination of employment occurs and dividing that sum by three. Payments will
be made on a monthly basis at the rate of  1/24 th of the gross amount per month
over the two year Restricted Period. In the event of a breach by Employee of any
of the covenants of Section 8, 9 or 10, the Bank may terminate payment of any
further consideration otherwise payable under this Agreement.

 

13



--------------------------------------------------------------------------------

12. Necessary and Reasonable Restrictions. Employee acknowledges and agrees that
as the Bank’s Senior Vice President and Chief Financial Officer, he has
knowledge of the Bank’s most proprietary and valuable Confidential Information,
and that he has unique insight into and knowledge of the skills, talents and
capabilities of the Bank’s key employees. Employee further acknowledges and
agrees that the covenants contained in Sections 8, 9 and 10 are reasonable and
necessary to protect the legitimate business interests of the Bank, in view of,
among other things, the short duration of the restrictions, the narrow scope of
the restrictions, and the Bank’s interests in protecting its goodwill, valuable
Confidential Information, trade secrets, and its business relationships with its
suppliers, customers and other individuals or entities necessary to the business
of the Bank.

Employee agrees that his background and capabilities will allow him to seek and
accept employment acceptable to him without violation of the restrictions
contained in this Agreement. Employee further acknowledges and agrees that his
employment with the Bank and the compensation and benefits under this Agreement
constitutes sufficient consideration for his agreement to the non-competition
and non-solicitation restrictions set forth in this Agreement.

13. Remedies. The parties hereto agree that Employer would suffer irreparable
harm that would not be adequately remedied by money damages should Employee
breach any of the covenants or agreements contained in this Agreement.
Therefore, in the event of the actual or threatened breach by Employee of any of
the provisions of Sections 8, 9 and 10 of this Agreement, Employer or its
successors or assigns may, in addition and supplementary to any other rights and
remedies existing in its favor, including a claim for damages if supported by
law, apply to any court of competent jurisdiction for specific performance or
injunctive relief to enforce this Agreement or to prevent such violation.
Employee agrees that these terms and conditions are reasonable.

 

14



--------------------------------------------------------------------------------

14. Employment At Will. This Agreement shall be deemed terminated and the
employment relationship between Employee and the Bank shall be deemed severed
upon the occurrence of any of the following:

(a) The Death of the Employee. In such event, the Bank shall pay to Employee’s
estate the compensation which would otherwise be payable to Employee up to the
end of the month in which his death occurs.

(b) The Employee’s “Termination for Cause” as defined herein.

(c) Upon permanent disability (partial or total) of Employee as defined in the
disability income insurance policy provided for Employee by the Bank;

(d) Twenty-seven (27) months after a Change in Control as defined herein; or

(e) Upon 90 days written notice by either party. In such event, the Bank may opt
to pay Employee a 90 day pro rata portion of Average Total Cash Compensation and
terminate the employment relationship immediately. This payment shall be
separate and apart from consideration the Employee may receive under Section 11
of this Agreement, if any.

Upon termination of this Agreement as hereinabove set forth, all rights and
obligations of the parties will cease without further liability effective as of
the date of termination; provided, however, that this Agreement shall continue
to be binding and effective as to any prior obligation still owed by either
party and as to the post-termination obligations set forth herein including,
without limitation, the obligations of the parties under Sections 7, 8, 9, 10,
11, 12, 13, 14, 15, 19, 20, 23 hereof. Under no circumstances shall the Bank
have any continuing obligation to pay the Employee’s compensation provided in
Section 4 above after the termination of the employment relationship between the
Bank and the Employee for any reason.

 

15



--------------------------------------------------------------------------------

15. Severability. If any provision or clause of this Agreement or portion
thereof shall be held in court or any other tribunal of competent jurisdiction
to be unenforceable in such jurisdiction, the remainder of such provisions shall
not thereby be affected and shall be given full effect without regard to the
invalid portion. It is the intention of the parties that, and the parties agree
that, as an essential part of the bargained-for consideration of this Agreement,
if any court construes any provision or clause of this Agreement, or any portion
thereof, to be illegal, void or unenforceable because of the duration or scope
of such provision, or the area or matter covered thereby, such court shall
reduce the duration, areas or matter of such provision and, in its reduced form,
such provision shall then be enforceable to the greatest extent permitted by law
and shall be enforced.

16. Assignment. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and permitted assigns. This Agreement may be
assigned by Employer without the consent of Employee but may not be assigned by
Employee.

17. Knowing Agreement. Employee agrees that his signature below indicates that
he understands the contents of this Agreement, that he has had ample opportunity
to review the terms of this Agreement, and that he executes this Agreement of
his own free will.

18. No-Waiver. Failure by either Employer or Employee to exercise any remedy
available to either party in the event of a default by the other shall not be
deemed to be a waiver of any other default, or of any repetition of the initial
default.

19. Amendments. No amendment or modification of this Agreement shall be deemed
effective unless and until executed in writing by both parties hereto.

 

16



--------------------------------------------------------------------------------

20. Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be delivered by hand or mailed by registered or
certified mail, return receipt requested, first class postage pre-paid,
addressed as follows:

If to the Employee:

Christopher B. Redcay

MidCarolina Bank

P.O. Box 968

Burlington, North Carolina 27216-0968

If to the Bank:

MidCarolina Bank

P.O. Box 968

Burlington, North Carolina 27216-0968

ATTN: PRESIDENT AND CHIEF EXECUTIVE OFFICER

And:

MidCarolina Bank

P.O. Box 968

Burlington, North Carolina 27216-0968

ATTN: CHAIRMAN OF THE BOARD

If delivered personally, the date on which a notice, request, instruction or
document is delivered shall be the date on which such delivery is made and, if
delivered by mail, three (3) calendar days after the date on which such notice,
request, instruction or document is mailed shall be the date of delivery unless
a return receipt proves a different date.

21. Entire Agreement. This Agreement contains the entire agreement between
Employee and Employer with reference to Employee’s employment by Employer.

22. Pronouns. All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.

 

17



--------------------------------------------------------------------------------

23. Governing Law. This Agreement shall be governed in accordance with the laws
of the State of North Carolina. Employee and Employer agree that any lawsuit
based in whole or in part on any provision of this Employment Agreement shall
only be brought in the state or federal courts located in Greensboro, Guilford
County, North Carolina, and Employer and Employee waive any defenses based upon
personal jurisdiction or venue to such lawsuit brought in Greensboro, Guilford
County, North Carolina.

24. Board Approval. This Agreement and any corrections, amendments, and addenda
thereto, shall not be effective or legally binding until they have been reviewed
and signed by both Employee and by the Chairman of the Board of Directors of the
Bank acting on behalf of the Board.

25. Compliance with Internal Revenue Code Section 409A. Employee and Employer
both intend that their exercise of authority or discretion under this Agreement
shall comply with section 409A of the Internal Revenue Code of 1986. If, when
Employee’s employment terminates Employee is a specified employee, as defined in
section 409A of the Internal Revenue Code of 1986, and if any payments or
benefits under this Agreement will result in additional tax or interest to the
Executive because of section 409A, then despite any provision of this Agreement
to the contrary, Employee will not be entitled to the payments or benefits until
the earliest of: (a) the date that is at least six months after termination of
Employee’s employment for reasons other than Employee’s death, (b) the date of
Employee’s death, or (c) any earlier date that does not result in additional tax
or interest to Employee under section 409A. If any provision of this Agreement
does not satisfy the requirements of section 409A, such provision shall be
applied in a manner consistent with those requirements, despite any contrary
provision of this Agreement. If any provision of this Agreement would subject
the Executive to additional tax or interest under section 409A, the Bank shall
reform the provision. However, the

 

18



--------------------------------------------------------------------------------

Bank shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting Employee to additional tax or interest,
and the Bank shall not be required to incur any additional compensation or other
expense as a result of the reformed provision. References in this Agreement to
section 409A of the Internal Revenue Code of 1986 include rules, regulations,
and guidance of general application issued by the Department of the Treasury
under Internal Revenue Code section 409A.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

EMPLOYEE:

/S/ Chris Redcay (SEAL)

Christopher B. Redcay

STATE OF NORTH CAROLINA

COUNTY OF ALAMANCE

I, Carole C. Johnson, a Notary Public of the County and State aforesaid certify
that Christopher B. Redcay personally came before me this day and acknowledged
the execution of the foregoing instrument.

Witness my hand and official seal, this 27th day of May, 2008.

 

/S/ Carole C. Johnson

NOTARY PUBLIC

Carole C. Johnson

Typed Name

My Commission Expires: 9/26/2009

 

19



--------------------------------------------------------------------------------

MIDCAROLINA BANK By:  

/S/ Charles T. Canaday

Its:   President and Chief Executive Officer

STATE OF NORTH CAROLINA

COUNTY OF ALAMANCE

I, Carole C. Johnson, a Notary Public for said County and State, do hereby
certify that Charles Canaday personally came before me this day and acknowledged
that he is the President and Chief Executive Officer of MIDCAROLINA BANK, and
that by authority duly given, and as the act of the Bank, the foregoing
instrument was signed in its name.

Witness my hand and official seal, this 27th day of May, 2008.

 

/S/ Carole C. Johnson

NOTARY PUBLIC

Carole C. Johnson

Typed Name

My Commission Expires: 9/26/2009

 

CONFIRMED BY:

/S/ James R. Copland III

Chairman of the Board of Directors

of the Bank, pursuant to Section 24 hereof

 

20